—Judgment, Supreme Court, New York County (John Cataldo, J.), rendered May 29, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s one-word generalized objections failed to preserve his present challenges to police background testimony concerning undercover operations and roles of various players in street-level drug operations (People v Tevaha, 84 NY2d 879; People v. Benitez, 256 AD2d 119), and we decline to review them in the interest of justice. Were we to review these claims, we would find that although not formally declared by the court to be experts, these witnesses were sufficiently experienced to give opinion testimony (supra). We would further find that the *245testimony was sufficiently limited, relevant to issues such as accessorial liability and the non-recovery of buy money and drugs from defendant, and free of intimation that defendant was dangerous or involved in a large-scale operation (supra; People v Lacey, 245 AD2d 145, Iv denied 91 NY2d 927). Concur — Nardelli, J. P., Tom, Lerner and Mazzarelli, JJ.